DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-22, 37-40, 42, 44, 46-66 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 9/3/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10206051 (Boley, US Application No. 15618996) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 11/8/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gerald Chan on May 6, 2022.
The application has been amended as follows: 
In The Claims
63. (Previously Presented) The apparatus of claim 11, wherein the first rigidity or softness of the electroactive material allows a first amount of sound to pass through the sealing element, and wherein the second rigidity or softness of the electroactive material allows a second amount of sound to pass through the sealing element, the first amount of sound being different from the second amount of sound.64. (Previously Presented) The apparatus of claim 11, wherein the first rigidity or softness of the electroactive material allows a first frequency of sound to pass through the sealing element, and wherein the second rigidity or softness of the electroactive material allows a second frequency of sound to pass through the sealing element, the first frequency of sound being different from the second frequency of sound.65 [[63]]. (New) The apparatus of claim 49, wherein the first degree of rigidity or softness of the sealing element allows a first amount of sound to pass through the sealing element, and wherein the second degree of rigidity or softness of the sealing element allows a second amount of sound to pass through the sealing element, the first amount of sound being different from the second amount of sound.66 [[64]]. (New) The apparatus of claim 49, wherein the first degree of rigidity or softness of the sealing element allows a first frequency of sound to pass through the sealing element, and wherein the second degree of rigidity or softness of the sealing element allows a second frequency of sound to pass through the sealing element, the first frequency of sound being different from the second frequency of sound.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record (Fischer, DE 102009010603) fails to teach an apparatus for a hearing instrument, the hearing instrument being configured to be at least partially placed in an ear canal of a wearer of the hearing instrument, the apparatus comprising: a sealing element configured to seal off at least a part of the ear canal when the hearing instrument with the apparatus is at least partially positioned in the ear canal, the sealing element being at least partially made from an electroactive material; wherein a rigidity or a softness of the electroactive material of the sealing element is variable based on an applied electric field, the applied electric field being based on an electric control signal, and wherein the rigidity or softness of the electroactive material of the sealing element is variable to change an acoustic impedance of the electroactive material.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (claims 63 and 64) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 4, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655